SECOND AMENDMENT AGREEMENT

 

This Second Amendment Agreement, dated April 8, 2014 (this "Agreement"), is made
by and among Sentinel RE Investment Holdings LP, a Delaware limited partnership
(the “Investor”), Sentio Healthcare Properties, Inc., a corporation organized
under the laws of the State of Maryland (the “Company”), and Sentio Healthcare
Properties OP, L.P., a Delaware limited partnership (the “Partnership,” and
together with the Company, the “Sentio Parties”). The Investor and the Sentio
Parties are collectively referred to herein as the “Parties,” and each a
“Party.” Capitalized terms used but not defined herein will have the meanings
ascribed to such terms in the Purchase Agreement (defined below).

 

WHEREAS, the Parties have entered into a Securities Purchase Agreement, dated as
of February 10, 2013, as amended by that certain Waiver Agreement dated August
28, 2013 (as amended), that certain Waiver Agreement dated November 12, 2013 (as
amended), and that certain Amendment Agreement dated as of February 10, 2014
(collectively, the “Purchase Agreement”);

 

WHEREAS, on March 14, 2014, the Company’s board of directors authorized the
Company to conduct a tender offer pursuant to which the Company will seek to
repurchase up to $35,000,000 of Common Stock (the “Company Tender Offer”);

 

WHEREAS, the Sentio Parties have requested that the Investor amend certain
provisions of the Purchase Agreement to allow the Company to conduct the Company
Tender Offer and to provide for the funding of a portion of the Company Tender
Offer by the Investor;

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Agreements; Waivers.

 

(a) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Section 2.1 of the Purchase Agreement shall be amended and restated in its
entirety as follows:

 

Section 2.1. Put Exercise Notices.

 

(a) Commencing on the thirtieth day following the Effective Date, the Sentio
Parties may, from time to time in their sole discretion, provide to the Investor
a Put Exercise Notice, substantially in the form attached hereto as Exhibit E
for a Put Exercise in connection with a proposed investment opportunity (an
“Ordinary Put Exercise Notice”), and, solely during the period commencing on
April 8, 2014 and ending on June 30, 2014, the Sentio Parties may provide to the
Investor one Put Exercise Notice substantially in the form attached hereto as
Exhibit E-2 for a Put Exercise in connection with the Company Tender Offer (a
“Tender Offer Put Exercise Notice” and collectively with any Ordinary Put
Exercise Notices, a “Put Exercise Notice”). Each Put Exercise Notice must:

 



 

 

 

 

(i) be delivered to the Investor not later than 9:30 a.m. (Eastern Standard
time) at least fifteen (15) Business Days prior to the Closing Date specified in
the Put Exercise Notice (in the case of an Ordinary Put Exercise Notice), and,
at least thirty (30) Business Days prior to the Closing Date specified in the
Put Exercise Notice (in the case of the Tender Offer Put Exercise Notice);

 

(ii) identify the proposed investment opportunity and specify the criteria
supporting the Sentio Parties’ conclusion that such investment opportunity is a
Qualifying Acquisition (in the case of an Ordinary Put Exercise Notice), or
identify the proposed use for the Put Exercise Amount as the repurchase by the
Company of shares of Common Stock pursuant to the Company Tender Offer and
specify the material terms of such Company Tender Offer (in the case of the
Tender Offer Put Exercise Notice);

 

(iii) specify the Put Exercise Amount or, in the case of the Tender Offer Put
Exercise Notice, the maximum Put Exercise Amount; and

 

(iv) designate the Closing Date.

 

The date on which the Sentio Parties deliver any Put Exercise Notice in
accordance with this Section 2.1 hereinafter will be referred to as a “Put
Exercise Date.”

 

(b) In the case of an Ordinary Put Exercise Notice, no later than five (5)
Business Days from the Put Exercise Date, the Investor will notify the Sentio
Parties of whether (i) the proposed investment opportunity is an Approved
Acquisition; (ii) the Investor is exercising a Strike with respect to such
proposed investment opportunity; or (iii) the Investor disputes the Sentio
Parties’ conclusion that the proposed investment opportunity is a Qualifying
Acquisition. In the case of the Tender Offer Put Exercise Notice, no later than
five (5) Business Days from the Put Exercise Date, the Investor will notify the
Sentio Parties of whether the Investor approves of the use of the Put Exercise
Amount for the funding of such Company Tender Offer.

 

(c) At any time prior to the Closing Date set forth in a Put Exercise Notice,
but no later than three (3) Business Days prior to the Closing Date set forth in
such Put Exercise Notice, the Sentio Parties may (i) notify the Investor that
the Sentio Parties are terminating the Put Exercise Notice, in which case such
Put Exercise Notice will expire without further effect, or (ii) amend such Put
Exercise Notice (an “Amended Put Exercise Notice”) and deliver such Amended Put
Exercise Notice to Investor. If the Amended Put Exercise Notice relates to an
Ordinary Put Exercise Notice, no later than three (3) Business Days after
Investor’s receipt of the Amended Put Exercise Notice, the Investor will notify
the Sentio Parties of whether (x) the proposed investment opportunity is an
Approved Acquisition; (y) the Investor is exercising a Strike with respect to
such proposed investment opportunity; or (z) the Investor disputes the Sentio
Parties’ conclusion that the proposed investment opportunity is a Qualifying
Acquisition. If the Amended Put Exercise Notice relates to the Tender Offer Put
Exercise Notice, no later than three (3) Business Days after Investor’s receipt
of the Amended Put Exercise Notice, the Investor will notify the Sentio Parties
of whether the Investor approves of the use of the Put Exercise Amount for the
funding of such Company Tender Offer; provided however, that if the Amended Put
Exercise Notice relates to the Tender Offer Put Exercise Notice and such Amended
Put Exercise Notice only (i) amends the Closing Date, and/or (ii) specifies the
actual Put Exercise Amount, then no further Investor approval will be required.

 

 

 

 



 

(d) If the proposed investment opportunity described in an Ordinary Put Exercise
Notice (or Amended Put Exercise Notice, as applicable) is an Approved
Acquisition, then upon the terms and subject to the conditions of this
Agreement, the Investor is obligated to accept such Put Exercise Notice (or
Amended Put Exercise Notice, as applicable) prepared and delivered in accordance
with the provisions of this Agreement, and to purchase from the Sentio Parties
the Securities issuable pursuant to and as set forth in such Ordinary Put
Exercise Notice (or Amended Put Exercise Notice, as applicable). If the Tender
Offer Put Exercise Notice (or Amended Put Exercise Notice, as applicable) is
approved by the Investor, the Investor is obligated to accept such Put Exercise
Notice (or Amended Put Exercise Notice, as applicable) prepared and delivered in
accordance with the provisions of this Agreement, and to purchase from the
Sentio Parties the Securities issuable pursuant to and as set forth in such Put
Exercise Notice (or Amended Put Exercise Notice, as applicable).

 

(e) If the Investor exercises a Strike with respect to a proposed investment
opportunity described in an Ordinary Put Exercise Notice (or Amended Put
Exercise Notice, as applicable) then the Investor is not obligated to accept
such Ordinary Put Exercise Notice (or Amended Put Exercise Notice, as
applicable) and, subject to the provisions of Section 7.1(e), such Ordinary Put
Exercise Notice (or Amended Put Exercise Notice, as applicable) will expire
without further effect.

 

(f) If the Investor disputes the Sentio Parties’ conclusion that the proposed
investment opportunity described in an Ordinary Put Exercise Notice (or Amended
Put Exercise Notice, as applicable) is a Qualifying Acquisition, or if the
Investor declines to approve the Tender Offer Put Exercise Notice (or Amended
Put Exercise Notice, as applicable), then the Sentio Parties will negotiate with
the Investor in good faith to determine the changes necessary to make the
proposed investment opportunity a Qualifying Acquisition, or to secure Investor
approval of the Tender Offer Put Exercise Notice, as applicable, and thereafter
the Sentio Parties will resubmit a Put Exercise Notice as described in Section
2.1(a) hereof.

 

(g) Upon the earlier of the Closing Date of the Company Tender Offer or June 30,
2014 (the “Extension Date”), if the aggregate Exercised Put Amount during the
period from the Effective Date to the Extension Date (including, solely for the
purpose of this section, any Exercised Put Amounts related to the SLR Boston
Acquisition Proposal and/or the Company Tender Offer, but excluding any other
Exercised Put Amounts closed after the First Anniversary and on or before the
Extension Date) is less than $35,000,000, the Partnership will pay to the
Investor a premium equal to 5% of the difference between (i) $35,000,000 and
(ii) the aggregate Exercised Put Amount during the period from the Effective
Date to the Extension Date.

 



 

 



 

(h) On the Business Day that is two (2) years from the Effective Date (the
“Second Anniversary”), if the aggregate Exercised Put Amount during the period
from the Extension Date to the Second Anniversary (excluding, solely for the
purpose of this section, any Exercised Put Amounts related to the SLR Boston
Acquisition Proposal and/or the Company Tender Offer, but including any other
Exercised Put Amounts closed after the First Anniversary and on or before the
Extension Date) is less than $35,000,000, the Partnership will pay to the
Investor a premium equal to 5% of the difference between (i) $35,000,000 and
(ii) the aggregate Exercised Put Amount during the period from the Extension
Date to the Second Anniversary. Notwithstanding the foregoing, no such premium
will be paid if the Investor exercised more than one Strike during the period
from the Extension Date to the Second Anniversary.

 

(i) If the Extension Period is exercised in accordance with Section 7.1(d), on
the Business Day that is three (3) years from the Effective Date (the “Third
Anniversary”), if the aggregate Exercised Put Amount during the period from the
Second Anniversary to the Third Anniversary is less than $50,000,000, the
Partnership will pay to the Investor a premium equal to 5% of the difference
between (i) the lesser of (A) $50,000,000 and (B) the Remaining Put Amount, and
(ii) the aggregate Exercised Put Amount during the period from the Second
Anniversary to the Third Anniversary. Notwithstanding the foregoing, no such
premium will be paid if the Investor exercised more than one Strike during the
period from the Second Anniversary to the Third Anniversary.

 

(j) Notwithstanding Section 1.1 hereof, if the Company completes the Company
Tender Offer, the Preferred Unit Put Right will be increased by the amount of
the Exercised Put Amount actually funded by the Investor pursuant to the Tender
Offer Put Exercise Notice, up to a maximum increase in the Preferred Unit Put
Right of $29,000,000.

 

(b) Pursuant to Section 9.5 of the Purchase Agreement, the obligations of the
Sentio Parties pursuant to the provisions of Section 2.1(j) of the Purchase
Agreement as in effect immediately prior to the effectiveness of this Agreement
shall be waived by the Investor effective upon the Closing of the Put Exercise
related to the Tender Offer Put Exercise Notice.

 

(c) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Section 5.4 of the Purchase Agreement shall be amended and restated in its
entirety as follows:

 

Section 5.4 Other Agreements and Other Financings. The Sentio Parties will not
enter into, announce or recommend any agreement, plan, arrangement or
transaction the terms of which would restrict, materially delay or conflict with
the ability or right of the Sentio Parties or any of their Subsidiaries to
perform its obligations under this Agreement or the Related Documents,
including, without limitation, the obligation of the Sentio Parties to deliver
Securities to the Investor in respect of Put Exercise Notices that may be
delivered from time to time pursuant to this Agreement; provided that this
Section 5.4 will not limit the ability of the Sentio Parties to enter into debt
financing arrangements in respect of a Qualifying Acquisition solely by virtue
of such financing arrangements containing provisions requiring the Sentio
Parties to obtain the consent of the lenders under such financing arrangements
to a change of control of the Sentio Parties as a result of the Investor
acquiring Securities hereunder representing, in the aggregate, fifty percent
(50%) or more of the voting securities of the Company (as defined in Rule 12b-2
promulgated under the Exchange Act).

 



 

 



 

(d) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Section 5.11 of the Purchase Agreement shall be amended and restated in its
entirety as follows:

 

Section 5.11. Use of Proceeds. The gross proceeds from the sale of the
Securities at each Closing will be used by the Company and/or the Partnership to
acquire the Approved Acquisition specified in the Put Exercise Notice related to
such Closing, to fund the Company Tender Offer specified in the Tender Offer Put
Exercise Notice, or for such other purpose as the Investor may approve in
writing. The Parties acknowledge that the minimum denomination of $100,000
applicable to each Put Exercise Notice may result in de minimis amounts of
unallocated proceeds upon each Closing.

 

(e) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Section 6.3(e) of the Purchase Agreement shall be amended and restated in
its entirety as follows:

 

(e) No Material Changes to Approved Acquisitions or Tender Offers. There shall
have been no material changes to the terms of the Approved Acquisition or the
terms of the Company Tender Offer, as applicable, as described in the Put
Exercise Notice (or Amended Put Exercise Notice, as applicable) between the date
approved by the Investor and the Closing Date.

 

(f) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that the definitions of the following terms in Annex A to the Purchase Agreement
shall be amended as follows:

 

“First Anniversary” will mean the Business day that is one (1) year from the
Effective Date.

 

“Ordinary Put Exercise Notice” will have the meaning assigned to such term in
Section 2.1(a) hereof.

 

“Tender Offer Put Exercise Notice” will have the meaning assigned to such term
in Section 2.1(a) hereof.

 



 

 



 

(g) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
to include Exhibit E-2 to this Agreement as Exhibit E-2 to the Purchase
Agreement.

 

(h) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
to include Exhibit I-2 to this Agreement as Exhibit I-2 to the Purchase
Agreement.

 

2. Limited Effect; No Modifications. This Agreement is effective as of the date
first set forth above. The amendments set forth above shall be limited precisely
as written and relate solely to the provisions of the Purchase Agreement in the
manner and to the extent described above, and nothing in this Agreement shall be
deemed to constitute a waiver of compliance by any of the Parties with respect
to any other term, provision or condition of the Purchase Agreement or any
Related Document, or any other instrument or agreement referred to therein.
Except as expressly set forth herein, nothing contained in this Agreement will
be deemed or construed to amend, supplement or modify the Purchase Agreement or
otherwise affect the rights and obligations of any party thereto, all of which
remain in full force and effect.

 

3. Miscellaneous.

 

(a) This Agreement is governed by, and construed in accordance with, the
internal procedural and substantive laws of the State of New York, without
giving effect to the choice of law provisions of such state that would cause the
application of the laws of any other jurisdiction.

 

(b) This Agreement shall inure to the benefit of and be binding upon each of the
Parties and each of their respective successors and assigns in each case
permitted under Section 9.7 of the Purchase Agreement.

 

(c) The headings in this Agreement are for convenience only and will not
constitute a part of this Agreement for any other purpose and will not be deemed
to limit or affect any of the provisions hereof or of the Purchase Agreement.

 

(d) This Agreement may be executed in counterparts (including by facsimile or
other electronic transmission), all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties (including by
facsimile or other electronic transmission).

 

(e) This Agreement, together with the Purchase Agreement and the Related
Documents, represents the entire agreement of the parties with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by either party relative to subject matter hereof not expressly
set forth herein or therein.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

 



  Sentio Healthcare Properties, Inc.           By: /s/ John Mark Ramsey   Name:
John Mark Ramsey   Title: President and Chief Executive Officer           Sentio
Healthcare Properties OP, L.P.       By: Sentio Healthcare Properties, Inc.,
         its general partner           By: /s/ John Mark Ramsey     Name: John
Mark Ramsey     Title: President and Chief Executive Officer



 



 

 

 

 

  Sentinel RE Investment Holdings LP       By: Sentinel RE Investment Holdings
GP,          as general partner           By: /s/ Billy Butcher     Name: Billy
Butcher     Title: Vice President



 

 



 

 

  

Exhibit E-2

 

PUT EXERCISE NOTICE

OF

SENTIO HEALTHCARE PROPERTIES, INC.

AND

SENTIO HEALTHCARE PROPERTIES OP, L.P.

 

Pursuant to Section 2.1 of the Securities Purchase Agreement, dated as of
February 10, 2013, as amended (the “Agreement”), by and among Sentio Healthcare
Properties, Inc. (the “Company”), Sentio Healthcare Properties OP, L.P. (the
“Partnership” and, together with the Company, the “Sentio Parties”) and Sentinel
RE Investment Holdings LP (the “Investor”), the undersigned, [name of officer],
being the [title] of the Company, on behalf of the Company and the Partnership,
for itself and as the general partner of the Partnership, respectively, hereby
deliver to the Investor this Put Exercise Notice. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Agreement.

 

The Sentio Parties are proposing to conduct a Company Tender Offer, the terms of
which are described in Appendix A to this Put Exercise Notice. The maximum Put
Exercise Amount is [_______] Series B Convertible Preferred Units for a total of
$[________]. The Closing Date for this Put Exercise is __________, 20__ [at
least [30] Business Days after the delivery of this Notice]. The Investor is
requested to wire the requisite funds to the account of the Partnership
(instructions attached as Appendix B), on or prior to the Closing Date.

 

Dated the [__] day of [_____], 20__.

 

 

 

_______________________________

Name:

Title:

 

 



 

 



 

Appendix A

 

Tender Offer Terms

 

 

 

 

 

 

 

 



 

 

 

 

Appendix B

 

Wiring Instructions

 

 

 

 

 

 

 

 

 



 

 



Exhibit I-2

 

SENTIO HEALTHCARE PROPERTIES, INC.

AND

SENTIO HEALTHCARE PROPERTIES OP, L.P.

 

COMPLIANCE CERTIFICATE

 

[DATE]

 

The undersigned, ___________, being the duly elected and acting [President/Chief
Executive Officer/Chief Financial Officer/Senior Vice President] of Sentio
Healthcare Properties, Inc., a Maryland corporation (the “Company”), acting on
behalf of the Company for itself, and on behalf of Sentio Healthcare Properties
OP, L.P., a Delaware limited partnership (the “Partnership” and, together with
the Company, the “Sentio Parties”) as the general partner of the Partnership,
pursuant to Section 6.3(d) of the Securities Purchase Agreement dated as of
February 10, 2013, as amended (the “Agreement”), by and among the Company, the
Partnership and Sentinel RE Investment Holdings LP, a Delaware limited
partnership (the “Investor”), hereby certifies that:

 

(i)The representations and warranties [(other than Section 4.13 of the
Agreement)][insert if there is litigation] of the Sentio Parties (A) contained
in the Agreement and the Related Documents (other than Section 4.1, Section 4.2,
Section 4.6, and Section 4.7 of the Agreement) (i) that are not qualified by
“materiality” or “Material Adverse Effect” have been true and correct in all
material respects when made and are true and correct in all material respects as
of the Put Exercise Date and the date hereof with the same force and effect as
if made on such dates, except to the extent such representations and warranties
are as of another date, in which case, such representations and warranties are
true and correct in all material respects as of such other date and (ii) that
are qualified by “materiality” or “Material Adverse Effect” have been true and
correct when made and are true and correct as of the Put Exercise Date and date
hereof with the same force and effect as if made on such dates, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties are true and correct as of such other
date, (B) contained in Section 4.6 of the Agreement are true in all but de
minimis respects as of the Put Exercise Date and the date hereof with the same
force and effect as if made on such dates, and (C) contained in Sections 4.1,
4.2 and 4.7 of the Agreement are true in all respects as of the Put Exercise
Date and the date hereof with the same force and effect as if made on such
dates;

 

(ii)Each of the Sentio Parties has performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Agreement and the Related Documents to be performed, satisfied or complied with
by it at or prior to the Put Exercise Date and date hereof;

 



 

 



 

(iii)There have been no material changes to the terms of the Company Tender
Offer, as described in the Put Exercise Notice (or Amended Put Exercise Notice,
as applicable) between the date approved by the Investor and the date hereof;

 

(iv)The Securities issuable pursuant to such Put Exercise Notice have been duly
authorized by all necessary action of the Sentio Parties, and the Sentio Parties
have timely delivered all the Securities relating to all prior Put Exercise
Notices to the Investor; and

 

(v)No temporary restraining order, preliminary or permanent injunction or other
judgment or order issued by any Governmental Authority and no Law are in effect
restraining, enjoining, making illegal or otherwise prohibiting the consummation
of the transactions contemplated by the Agreement and the Related Documents.

 

Capitalized terms used but not defined herein shall have such meaning as are
given to such terms in the Agreement.

 



 

 

 

 

 

In Witness Whereof, the undersigned has executed this Compliance Certificate in
[his/her] capacity as ____________ of the Company, on behalf of the Company and
the Partnership, for itself and as general partner of the Partnership,
respectively, as of ________, 201_.

 

 



  By:     Name:     Title:  



 

 



 

